ACCEPTED
                                                                                                     01-13-00909-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 2/2/2015 4:36:16 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                              CLERK




                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
                                     February 2, 2015                         HOUSTON, TEXAS
                                                                          2/2/2015 4:36:16 PM
Mr. Michael Kwarteng                                                      CHRISTOPHER A. PRINE
                                                                                  Clerk
701 N. San Jacinto
Houston, Texas 77002
SPN: 02331560
Jail: JA07 Cell:6M1 01N

                               NOTICE TO APPELLANT

       I have made a thorough and conscientious review of the record and the law in
your case. After searching the record for the strongest arguments available and resolving
all doubts and ambiguous legal questions in your favor, the only theories that I can
discover are arguments that cannot conceivably persuade an appellate court to reverse the
judgment.
       I have enclosed a copy of the Brief I filed and a Motion to Withdraw as your
lawyer. You have the right to examine the record on appeal and to file a brief on your
own behalf arguing that there are meritorious issues to appeal (that is, a pro se brief) at
the Court of Appeals. The address of the Court of Appeals is:

       Christopher A. Prine
       Clerk, First Court of Appeals
       301 Fannin Street, Room 208
       Houston, Texas 77002-2006

         You must notify the Court in writing within 14 days of receipt of this Anders brief
that I filed that you intend to file a pro se brief, and ask the Court of Appeals to set a date
by which your pro se brief must be filed. (You will also see this notice on the 11th page
of your brief.)

        If the First Court of Appeals affirms your conviction and sentence the next step
would be to review the opinion to determine whether there exist any meritorious issues to
raise in a Petition for Discretionary Review by the Texas Court of Criminal Appeals. I
have a duty to inform you that you will then have a right to file a pro se Petition for
Discretionary Review within 30 days from the date the opinion is rendered.

                                          Sincerely,

                                       Emily Detoto
                                   917 Franklin, 4th Floor
                                   Houston, Texas 77002
Enclosures